Opinion of the Court by
Judge Lindsay:
Gabbert, assignee of Yewell, sued White, surviving partner of the firm of Blair & White, on a note for five hundred and eighty dollars. White answered, claiming that as surviving partner of the firms of Blair & White and Blair, Queen & Co., he held accounts older than the note against the assignor Yewell, and he plead the same as set-offs against the note. He made his answer a cross petition against Yewell. G-abbert replied to the answer, denying all knowledge or. information as to the accounts, and Yewell answered the cross petition, claiming that he had paid them, before the execution of the note, by giving Blair & White credit on another note he held against them.
The only evidence in the case was proof of admissions made hy Yewell to the effect that the accounts were just, but he at the same time claimed that they were paid in the manner charged in his answer.
There is no explanation given as to why Blair & White executed the note, whilst they held accounts against Yewell for a sum nearly as great, and which had been due for more than a year at the date of its execution. This circumstance raises a strong presumption that the accounts had been settled.
Considering all the circumstances in the case, we are of opinion that the judgment of the circuit court in favor of Gabbert, and *315dismissing tbe cross petition against Yewell, is correct, and tbe same is affirmed.

Weir, Harlan N. & B., for appellant.


Bush, for appellee.